       Case: 1:20-cv-00047-SA-DAS Doc #: 4 Filed: 04/03/20 1 of 2 PageID #: 17

                              United States Department of Justice
                              United States Attorney
                              Northern District of Mississippi
                              900 Jefferson Avenue                    Telephone: 662.234.3351
                              Oxford, Mississippi 38655               Facsimile: 662.234.3318




                                            April 3, 2020



ecf_information@msnd.uscourts.gov
Honorable David Crews
Clerk of the Court
#369 Federal Building
911 Jackson Avenue
Oxford, MS 38655-3622

       Re:     Introduction of TVA Attorneys, James S. Chase and Ibrahim M. Berro

               U.S. ex rel. TVA v. An Easement and Right-of-Way over Land in
               Oktibbeha Cnty., and Elbert J. Day, et al.
               Civil Action No. 1:20-CV-00047-SA-DAS (N.D. Miss.)

               U.S. ex rel. TVA v. An Easement and Right-of-Way over Land in
               Oktibbeha Cnty.,and Ebeneezer Farms, LLC
               Civil Action No. 1:20-CV-00052-GHD-DAS (N.D. Miss.)

Dear Mr. Crews:

       This letter is to serve as an introduction of James S. Chase, Trial Attorney, and
Ibrahim M. Berro, Trial Attorney, pursuant to Local Uniform Civil Rule 83.1(d)(10).
With the Court=s permission, Messrs. Chase and Berro will be added as counsel for the
United States ex rel TVA.

       Mr. Chase’s contact information is as follows:

               James S. Chase, Esq.
               TVA General Counsel’s Office
               400 West Summit Hill Drive
               Knoxville, Tennessee 37902
               Telephone: 865.632.4239
               Facsimile: 865.632.2422
               Email: jschase@tva.gov
               Tennessee Bar No. 020578
       Case: 1:20-cv-00047-SA-DAS Doc #: 4 Filed: 04/03/20 2 of 2 PageID #: 18
April 3, 2020
Page 2




       Mr. Berro’s contact information is as follows:

               Ibrahim M. Berro, Esq.
               TVA General Counsel’s Office
               400 West Summit Hill Drive
               Knoxville, Tennessee 37902
               Telephone 865.632.7295
               Facsimile 865.632.2422
               Email imberro@tva.gov
               Tennessee Bar No. 036731

        As always, if the court needs anything else in this matter, please contact me at the
office number 662-234-3351.

                                      Sincerely,

                                      WILLIAM C. LAMAR
                                      United States Attorney

                              By:     /s/ JOHN E. GOUGH, JR.
                                      JOHN E. GOUGH, JR.
                                      Chief, Civil Division, NDMS


JEG/lh
cc:    Mr. James S. Chase
       jschase@tva.gov
       Mr. Ibrahim M. Berro
       imberro@tva.gov
